EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of December 18, 2014 (this
“Amendment”), modifies that certain Credit Agreement, dated as of May 10, 2013
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among
ATHENAHEALTH, INC., a Delaware corporation (the “Borrower”); each guarantor from
time to time party thereto (the “Guarantors”); each lender from time to time
party thereto (the “Lenders”); and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for itself and the other
Lenders and as the Swingline Lender and the L/C Issuer. Capitalized terms used
herein and not defined shall have the meaning assigned to such terms in the
Credit Agreement.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement as specifically set forth in this Amendment; and
WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement on the terms, subject to the conditions, and in
reliance on the representations set forth herein.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
Section 1.    Amendments to Credit Agreement.


(a)
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by:



i.inserting the following new definition in the appropriate alphabetical order:


“ “Growth Capital Expenditures” means Capital Expenditures of the Borrower and
its Subsidiaries on a consolidated basis that are made in compliance with all
provisions of this Agreement for (x) the construction, acquisition or opening of
new facilities, (y) the creation of expanded capacity of an existing line of
business of the Borrower and its Subsidiaries or any substantially related or
complementary line of business, as permitted under Section 7.07, and (z) other
growth and expansion initiatives of the Borrower’s and its Subsidiaries’
then-existing business as the Administrative Agent may reasonably agree
constitute Growth Capital Expenditures, and not used to maintain on-going
operations. For the avoidance of doubt, capitalized software development costs
and expenditures made to maintain, repair, replace or refurbish the existing
equipment and property of the current operations of the Borrower and its
Subsidiaries shall not constitute Growth Capital Expenditures, and

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



shall be included in the determination of Consolidated Fixed Charge Coverage
Ratio pursuant to clause (a)(i) thereof.”


ii.amending and restating the definition of “Committed Loan Notice” in its
entirety as follows:


““Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.”


iii.amending and restating clause (a) (i) of the definition of “Consolidated
Fixed Charge Coverage Ratio” in its entirety and inserting the following text in
lieu thereof:


“(i) the aggregate amount of all unfinanced Capital Expenditures for property,
plant and equipment or purchased software made by the Borrower and its
Subsidiaries on a consolidated basis during such period (other than (x) Growth
Capital Expenditures and (y) to the extent included therein, Capital
Expenditures representing the purchase price paid in connection with the Closing
Date Acquisition in an aggregate principal amount not to exceed $170,000,000)
and”


iv.amending the definition of “Eurodollar Rate” by inserting the following new
sentence following the last sentence of such definition:


“Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.”


v.amending and restating clause (c) of the definition of “Responsible Officer”
in its entirety and inserting the following text in lieu thereof:


“(c) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent, or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.”


vi.amending and restating the definition of “Swing Line Loan Notice” in its
entirety as follows:



Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



““Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.”


(b)
Section 2.02(a) (Borrowings, Conversions and Continuations of Loans) of the
Credit Agreement is hereby amended by:



i.    deleting the words “which may be given by telephone” appearing at the end
of the first sentence of such section and inserting in lieu thereof the words
“which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephone notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice.”


ii.    deleting the words “Each such notice” appearing at the beginning of the
second sentence of such section and inserting in lieu thereof the words “Each
Committed Loan Notice.”


(c)
Section 2.04(b) (Borrowing Procedures) of the Credit Agreement is hereby amended
by:



i.    deleting the words “which may be given by telephone” appearing at the end
of the first sentence of such section and inserting in lieu thereof the words
“which may be given by (A) telephone, or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.”


ii.    deleting the words “Each such notice” appearing at the beginning of the
second sentence of such section and inserting in lieu thereof the words “Each
Swing Line Loan Notice.”


(d)
Section 10.17 (Electronic Execution of Assignments and Certain Other Documents)
is hereby amending and restating in its entirety as follows:



“10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.”
Section 2.    Condition Precedent. This Amendment shall become effective as of
the date first written above (the “Effective Date”) upon the satisfaction of the
following conditions precedent:


(a)    Documentation. The Administrative Agent shall have received an effective
Amendment executed by the Borrower, the Guarantors, the Administrative Agent,
and the Required Lenders, in form and substance satisfactory to the
Administrative Agent.
(b)    No Default. On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or an Event of Default.
Section 3.    Representations and Warranties. The Borrower hereby represents and
warrants, on behalf of itself and its Subsidiaries, to the Administrative Agent
and the Lenders that, as of the date hereof and after giving effect to this
Amendment, (a) all representations and warranties of the Borrower set forth in
the Credit Agreement and in any other Loan Document are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date; (b)
no Default or Event of Default has occurred and is continuing; and (c) the
Credit Agreement and all other Loan Documents are and remain legally valid,
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.


Section 4.    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document shall survive
the execution and delivery of this Amendment, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.



Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



Section 5.    Amendment as Loan Document. This Amendment constitutes a “Loan
Document” under the Credit Agreement. Accordingly, it shall be an immediate
Event of Default under the Credit Agreement if any Loan Party fails to perform,
keep, or observe any term, provision, condition, covenant, or agreement
contained in this Amendment or if any representation or warranty made by any
Loan Party under or in connection with this Amendment shall have been untrue,
false, or misleading in any material respect when made.


Section 6.    FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date of the Amendment, the Loan Parties and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations under the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


Section 7.    Costs and Expenses. The Borrower shall pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees, charges, and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation,
execution, and delivery of this Amendment.


Section 8.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).


Section 9.    Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.


Section 10.    Limited Effect. This Amendment relates only to the specific
matters expressly covered herein; shall not be considered to be an amendment or
waiver of any rights or remedies that the Administrative Agent or any Lender may
have under the Credit Agreement, under any other Loan Document (except as
expressly set forth herein), or under Law; and shall not be considered to create
a course of dealing or to otherwise obligate in any respect the Administrative
Agent or any Lender to execute similar or other amendments or waivers or grant
any amendments or waivers under the same or similar or other circumstances in
the future.


Section 11.    Specified Mergers; Ratification by Guarantors.


(a)    The Borrower hereby acknowledges and agrees that the following
transactions have occurred pursuant to Section 7.04(a) of the Credit Agreement:
(i) Healthcare Data Services LLC was merged with and into the Borrower effective
March 31, 2014 and (ii) Proxsys LLC was merged with and into the Borrower
effective March 31, 2014 (collectively, the “Specified Mergers”). The Borrower
hereby acknowledges and confirms that, to the extent

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



necessary, it consented to the Specified Mergers, and confirms that each of the
Loan Documents to which it is a party remains in full force and effect,
unamended (except in accordance with the terms hereof) following the Specified
Mergers.


(b)    Each of the Guarantors hereby agrees and consents to this Amendment and
to the documents and agreements referred to herein. Each of the Guarantors
agrees and acknowledges that (i) notwithstanding the effectiveness of this
Amendment, such Guarantor’s Guaranty shall remain in full force and effect
without modification thereto and (ii) nothing herein shall in any way limit any
of the terms or provisions of such Guarantor’s Guaranty or any other Loan
Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all respects.
Each of the Guarantors hereby agrees and acknowledges that no other agreement,
instrument, consent or document shall be required to give effect to this Section
11. Each of the Guarantors hereby further acknowledges that Borrower, the
Administrative Agent and any Lender may from time to time enter into any further
amendments, modifications, terminations and/or amendments of any provisions of
the Loan Documents without notice to or consent from such Guarantor and without
affecting the validity or enforceability of such Guarantor’s Guaranty or giving
rise to any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.




[Remainder of page intentionally blank.]

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.




ATHENAHEALTH, INC., as the Borrower




By: /s/Daniel Orenstein
Name: Daniel Orenstein
Title: SVP, GC, and Secretary



Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------



GUARANTORS:
            
ATHENAHEALTH MA, INC.




By: /s/Daniel Orenstein
Name: Daniel Orenstein
Title: Director and Secretary






EPOCRATES, INC.




By: /s/Daniel Orenstein
Name: Daniel Orenstein
Title: Director and Secretary




ATHENA ARSENAL, LLC




By: /s/Daniel Orenstein
Name: Daniel Orenstein
Title: Secretary

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Administrative Agent




By: /s/Kimberly D. Williams
Name: Kimberly D. Williams
Title: Vice President

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
a Lender, Swing Line Lender and L/C Issuer




By: /s/Linda E.C. Alto
Name: Linda E.C. Alto
Title: Senior Vice President



Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







TD BANK, N.A., as a Lender




By: /s/Shivani Agarwal
Name: Shivani Agarwal
Title: Senior Vice President

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender




By: /s/Joshua N. Livingston
Name: Joshua N. Livingston
Title: Duly Authorized Signatory

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCATION, as a
Lender




By: /s/Alain F. Kamdem
Name: Alain F. Kamdem
Title: Vice President

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







SANTANDER BANK, N.A., as a Lender




By: /s/Jay L. Massimo
Name: Jay L. Massimo
Title: Senior Vice President

Athenahealth - First Amendment to Credit Agreement

--------------------------------------------------------------------------------







RBS CITIZENS, NATIONAL ASSOCIATION,
as a Lender




By: /s/Andrea B. Goldman
Name: Andrea B. Goldman
Title: Senior Vice President



Athenahealth - First Amendment to Credit Agreement